Citation Nr: 0614846	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  01-06 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from September 1969 to September 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND  

A Board Remand confers on the veteran-as a matter of law-
the right to compliance with Board Remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the Remand.  See Stegall v. West, 11 Vet. App. 
268 (1998).  If the Board proceeds with final disposition of 
an appeal, and the Remand orders have not been complied with, 
the Board, itself, errs in failing to ensure compliance.  Id.  
The Board previously remanded the appeal for development 
which is necessary for an equitable disposition of the claim.  
See 38 C.F.R. §§ 3.327, 19.9; Stegall, supra.  

The November 2005 Board Remand requested a VA medical opinion 
as to the relationship, if any, between the veteran's July 
1994 diagnosis of Hepatitis C and his March 1970 in-service 
treatment for symptomatology initially diagnosed as 
infectious hepatitis and later diagnosed as a hepatotoxic 
reaction to anti-malarial medications.  The December 2005 VA 
examiner found that the veteran had tested positive for 
opiates in his urine, noting the veteran's in-service 
symptomatology most likely represented a hepatotoxic 
reaction.  The opinion does not answer the question presented 
by the Board Remand, and the Board is unable to infer the 
requested information from the December 2005 VA medical 
statement because the Board lacks statutory authority to 
render medical opinions.  See Colvin v. Derwinski, 4 Vet. 
App. 132 (1992).  


Accordingly, the case is REMANDED for the following action:

1.  The VBA-AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran's 
claims file to be reviewed by the 
author of the December 2005 VA medical 
opinion, and the examiner must 
acknowledge such receipt and review in 
the written report generated as a 
result of this second remand. 

The VA examiner is asked to provide a 
medical opinion on the relationship, if 
any, between the veteran's July 1994 
Hepatitis C, and his prior service, to 
include his March 1970 in-service 
treatment for an infectious 
hepatitis/hepatotoxic reaction, 
specifically to include reference to 
the private medical opinion statements 
of August 1994 (Dr. J.M.B.), August 
1999 (Drs. R.F. and D.B.), and April 
2002 (Dr. O.A.L.).  A resort to 
speculation is not needed; the 
application of sound medical principles 
to a documented clinical history is 
requested.  

The specific inquiry to be addressed 
is: What is the relationship, if any, 
between the veteran's July 1994 and 
current diagnosis of hepatitis C, and 
his March-June 1970 in-service 
symptoms, diagnosed as infectious 
hepatitis/a hepatotoxic reaction to 
chloroquin-primaquin?  

The response should be accompanied by a 
clear rationale that is supported by 
the evidence of record, with reference 
to the private medical statements. 

2.  Thereafter, the VBA-AMC should review 
the claims file to ensure that the 
foregoing requested development has been 
completed, ensuring that the requested 
nexus opinion is of record, and if not, 
the VBA AMC should implement corrective 
procedures.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA-AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, if necessary, the case should be 
returned to the Board for final appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


